Title: From John Adams to Maryland Militia, 26 October 1798
From: Adams, John
To: Maryland Militia


To the General and Field Officers of the Eleventh Brigade in Baltimore County belonging to the third Division of Maryland Militia
GentlemenQuincy Oct. 26. 1798

I received in its season your obliging Address and regret that Circumstances, sufficiently known have not permitted me an earlier opportunity of giving that particular Attention to it, which its Merits demanded. General Washingtons Acceptance of the Chief Command of the Army has been received, as it could not fail to be received with the general universal and affectionate Congratulations of his Fellow Citizens throughout the Union, and with the Admiration and Applause of all Men of Principle in foreign Nations. The vain and arrogant Attempt to promote Discord between the Citizens of the United States and their Government, are still continued with with all their finesses. I trust, with you, that the American People are not to be the Dupes.
John Adams